J-S20008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DIAJHMERE DORTCH                           :
                                               :
                       Appellant               :   No. 862 WDA 2021

         Appeal from the Judgment of Sentence Entered June 21, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0000068-2020


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                             FILED: AUGUST 2, 2022

        Appellant Diajhmere Dortch appeals from the judgment of sentence

imposed after a jury found him guilty of two counts of persons not to possess

a firearm.1     Appellant challenges the sufficiency of the evidence and the

discretionary aspects of his sentence. We affirm.

        The facts underlying this matter are as follows. On November 15, 2019,

Officer Nicholas Strouch was monitoring social media activity and gathering

intelligence for the Erie Police Department. N.T. Trial, 4/7/21, at 22-23. At

that time, Officer Strouch discovered two Snapchat2 videos which had been

recorded by Appellant and his brother, Destin Dortch (Destin). See id. at 23-

25. The first video, posted to Destin’s Snapchat account, depicted Appellant
____________________________________________


1   18 Pa.C.S. § 6105(a)(1).

2Snapchat is a social media application that allows users to post videos and
photos that are automatically deleted after a short period of time.
J-S20008-22



waving a black handgun, an AR-15 semi-automatic rifle loaded with a 30-

round magazine, and holding “a bunch of hundreds and fifties.” See id. at

25-26, 49-59.       The second video, posted to Appellant’s account, showed

Appellant wearing a green camouflage jacket and a black Chicago Blackhawks

hoodie while holding two weapons in his left hand: a 9mm Hi-Point black

handgun3 and the AR-15. See id. at 31, 42-43. During their subsequent

surveillance, officers observed Appellant exit his residence wearing the clothes

depicted in the second video. See id. at 33-34.

       Detective Jason Russell prepared a search warrant for the residence,4

which was executed on November 21, 2019. See id. at 38, 45, 74. During

the search, Detective Sergeant Matthew Benacci recovered three firearms: an

AR-15, a Glock 43 handgun, and a 9mm Hi-Point pistol. See id. at 47-69.

The AR-15 and a loaded 30-round magazine were recovered from under the

mattress in the bedroom shared by Appellant’s grandmother and mother. See

id. The Glock 43 handgun and a clear plastic bag containing six rounds of .22

caliber ammunition were hidden in a dresser drawer in Appellant’s bedroom,

beneath children’s clothing. See id. at 57-58, 79-80, 83. Finally, the 9mm

Hi-Point pistol was recovered from the closet in Destin’s bedroom. See id. at

58-60.
____________________________________________


3 Neither of the handguns depicted in the Snapchat videos were the Glock
later recovered at Appellant’s residence. See N.T. Trial, 4/7/21, at 25-26, 31,
42-43.

4Appellant and Destin lived in the home along with several other family
members. See id. at 48-51.

                                           -2-
J-S20008-22



        After the search, Detective Russell interviewed Appellant and Destin.

See id. at 74. Appellant admitted that his fingerprints and DNA would be

found on the Glock, which he had owned for approximately one month prior

to the search. N.T. Trial, 4/8/21, at 38-39. Appellant denied any knowledge

of the AR-15 rifle.     See id. at 21. Following the interview, Appellant was

arrested and charged with two counts of persons not to possess firearms with

respect to the AR-15 rifle and the Glock 43 handgun.5 N.T. Trial, 4/7/21, at

68.

        Appellant’s case proceeded to a two-day jury trial on April 7, 2021. At

trial, Appellant stipulated that he was prohibited from possessing firearms.

See id. at 21. The Commonwealth then presented testimony from Officer

Strouch and Detectives Benacci and Russell, who described the course of their

investigation and the evidence obtained from both the Snapchat videos and

Appellant’s home. N.T. Trial, 4/7/21, at 22-45, 47-98; N.T. Trial, 4/8/21, at

7-82.

        Destin also testified on Appellant’s behalf. Destin explained that he had

pled guilty and received a sentence for the possession of a firearm with an

altered serial number charge relating to the Hi-Point handgun. See N.T. Trial,

4/8/21, at 43, 46, 50. Destin claimed that he owned the AR-15, Glock, and

Hi-Point, and that he was the one who hid the Glock in Appellant’s bedroom

____________________________________________


5We note that Destin was charged with one count of possessing a firearm with
an altered serial number with regard to the Hi-Point 9mm. 18 Pa.C.S. §
6110.2(a); see also N.T. Trial, 4/8/21, at 43, 46, 50.

                                           -3-
J-S20008-22



drawer. See id. at 47-48, 51. Destin also admitted that the AR-15 was the

same weapon Appellant brandished in the Snapchat videos. Id. at 49, 63, 66,

70-71, 78, 89. However, despite this admission, Destin claimed that he had

never seen Appellant with a gun. See id. at 86.

      On April 8, 2021, the jury convicted Appellant of both counts of persons

not to possess firearms. On June 21, 2021, the trial court sentenced Appellant

to consecutive terms of four to eight years of incarceration on each count,

resulting in an aggregate sentence of eight to sixteen years.

      Appellant subsequently filed a post-sentence motion in which he argued

that he was entitled to leniency because he did not take the guns into the

community and requested that the trial court impose his sentences

concurrently. See Post-Sentence Mot., 6/29/21, at 1-2. That same day, the

trial court denied Appellant’s motion.

      Appellant timely filed a notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement.     Therein, Appellant challenged the sufficiency of the

evidence and claimed that “his aggregate sentence . . . . [was] manifestly

excessive and [the] trial court committed an abuse of discretion in sentencing

[Appellant] to such a lengthy term in light of the discretionary factors

presented.”   Pa.R.A.P. 1925(b) Statement, 9/23/21, at 2.       The trial court

issued a Rule 1925(a) opinion that addressed Appellant’s sufficiency claims

and concluded that Appellant waived his discretionary sentencing issue

because his Rule 1925(b) statement was “not specific enough for the court to

adequately address.” See Trial Ct. Op. at 9, 11.

                                     -4-
J-S20008-22



       On appeal, Appellant raises the following issues for our review:

       1. Whether the Commonwealth failed to present sufficient
          evidence to find [Appellant] guilty beyond a reasonable doubt
          of possession of a firearm prohibited?

       2. Whether [Appellant’s] sentence is manifestly excessive, clearly
          unreasonable, and inconsistent with the objectives of the
          sentencing code?

Appellant’s Brief at 3 (formatting altered).

                            Sufficiency of the Evidence

       In his first issue, Appellant contends that the evidence was insufficient

to prove that he possessed the firearms in question.6 Appellant’s Brief at 8-

9. In support, Appellant notes that Destin testified that he was the owner of

the firearms and that Destin also admitted to hiding the weapons in various

locations inside the home. See id. Appellant argues that aside from “a brief

appearance in a 15 second Snapchat video where [Appellant] appears to be

holding a weapon in his hand as a dance prop,” there was no evidence to

prove that Appellant had the intent to control the guns or employ them as

weapons.      See id.       Accordingly, Appellant contends the evidence was

insufficient to support his convictions.

       In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:



____________________________________________


6 We reiterate that Appellant stipulated at trial that he is a person not to
possess firearms. Therefore, he does not challenge the persons not to possess
element of the crime on appeal. See 18 Pa.C.S. § 6105(a)(1).

                                           -5-
J-S20008-22


     Because a determination of evidentiary sufficiency presents a
     question of law, our standard of review is de novo and our scope
     of review is plenary. In reviewing the sufficiency of the evidence,
     we must determine whether the evidence admitted at trial and all
     reasonable inferences drawn therefrom, viewed in the light most
     favorable to the Commonwealth as verdict winner, were sufficient
     to prove every element of the offense beyond a reasonable doubt.
     [T]he facts and circumstances established by the Commonwealth
     need not preclude every possibility of innocence. It is within the
     province of the fact-finder to determine the weight to be accorded
     to each witness’s testimony and to believe all, part, or none of the
     evidence. The Commonwealth may sustain its burden of proving
     every element of the crime by means of wholly circumstantial
     evidence. Moreover, as an appellate court, we may not re-weigh
     the evidence and substitute our judgment for that of the fact-
     finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

     The Uniform Firearms Act provides, in relevant part, as follows:

     § 6105. Persons not to possess, use, manufacture, control,
     sell or transfer firearms.

     (a) Offense defined.—

            (1) A person who has been convicted of an offense
            enumerated in subsection (b), within or without this
            Commonwealth, regardless of the length of sentence or
            whose conduct meets the criteria in subsection (c) shall not
            possess, use, control, sell, transfer or manufacture or obtain
            a license to possess, use, control, sell, transfer or
            manufacture a firearm in this Commonwealth.

18 Pa.C.S. § 6105(a)(1).

     Possession    can   be   established   “by   proving   actual   possession,

constructive possession, or joint constructive possession.” Commonwealth

v. Parrish, 191 A.3d 31, 36 (Pa. Super. 2018) (citation omitted).



                                     -6-
J-S20008-22



“Constructive possession is an inference arising from a set of facts that

possession of the contraband was more likely than not.” Commonwealth v.

McClellan, 178 A.3d 874, 878 (Pa. Super. 2018) (citation omitted).

      This Court has explained:

      Where a defendant is not in actual possession of the prohibited
      items, the Commonwealth must establish that the defendant had
      constructive possession to support the conviction. Constructive
      possession is a legal fiction, a pragmatic construct to deal with the
      realities of criminal law enforcement.           We have defined
      constructive possession as conscious dominion, meaning that the
      defendant has the power to control the contraband and the intent
      to exercise that control. To aid application, we have held that
      constructive possession may be established by the totality of the
      circumstances.

      It is well established that, as with any other element of a crime,
      constructive possession may be proven by circumstantial
      evidence. In other words, the Commonwealth must establish
      facts from which the trier of fact can reasonably infer that the
      defendant exercised dominion and control over the contraband at
      issue.

Parrish, 191 A.3d at 36-37 (citations omitted and formatting altered).

      Additionally, “the power and intent to control the contraband does not

need to be exclusive to the [defendant]. Our Supreme Court has recognized

that ‘constructive possession may be found in one or more actors where the

item in issue is in an area of joint control and equal access.’” Commonwealth

v. Rojas-Rolon, 256 A.3d 432, 438 (Pa. Super. 2021) (citation omitted).

However, this Court has stated that “knowledge of the existence and location

of the contraband is a necessary prerequisite to proving the defendant’s intent

to control, and, thus, his constructive possession.”       Commonwealth v.


                                      -7-
J-S20008-22



Wright, 255 A.3d 542, 553 (Pa. Super. 2021) (citations omitted), appeal

denied, 268 A.3d 374 (Pa. 2021).

     Here, the trial court addressed Appellant’s claim as follows:

     The evidence at trial established each element of the crimes
     charged beyond a reasonable doubt. A review of the totality of
     the evidence, conducted in the light most favorable to the
     Commonwealth, leads to the reasonable inference that Appellant
     had the intent and ability to control the firearms. Collectively, the
     testimony and evidence produced by the Commonwealth, and the
     testimony of [Appellant’s] brother, sufficiently established
     Appellant knowingly procured or received the Glock and AR-15
     rifle or was aware of his control thereof for a sufficient period to
     have been able to terminate his possession.

     The parties stipulated Appellant was a person not to possess the
     weapons.

     The Snapchat videos established Appellant possessed [the] AR-15
     rifle. There is no dispute Appellant is the person in Commonwealth
     Ex. 1, the Snapchat video which depicts Appellant [waving] a
     black handgun and the AR-15 semi-automatic rifle and holding
     cash.     There is no dispute Appellant is the person in
     Commonwealth Ex. 2, the Snapchat video depicting Appellant
     holding in his left hand the AR-15 semi-automatic rifle. The rifle
     was discovered during the search of Appellant’s residence, albeit
     under the mattress in a bedroom identified as the
     grandmother’s/mother’s bedroom. There was no dispute at trial
     that Appellant had access to and control of all areas of his
     residence.

     [Appellant’s] interview with the police and the officers’ testimony
     about the search of the residence establish Appellant possessed
     the Glock 43 handgun. The Glock 43 handgun was recovered from
     a dresser drawer in Appellant’s bedroom. That child’s clothing was
     also found in the drawer is of no moment. Appellant admitted to
     Officer Russell he possessed the Glock for approximately one (1)
     month prior to the search. Appellant admitted his DNA and
     fingerprints would be found on the Glock 43 handgun.

     It was established at trial both weapons were found at Appellant’s
     residence during the search conducted by the police. There is no


                                     -8-
J-S20008-22


       doubt Appellant had actual possession, constructive possession,
       or joint constructive possession of the weapons.

Trial Ct. Op. at 9-10.

       Based on our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, we find no error in

the trial court’s conclusions. See Palmer, 192 A.3d at 89. As noted by the

trial court, Appellant had joint control over and equal access to the areas of

the home from which the firearms were recovered. See N.T. Trial, 4/7/21, at

33-34, 48-60, 79-82. Further, the Commonwealth introduced video evidence

establishing that Appellant physically handled the AR-15. See id. at 25-26,

41-42. Appellant also admitted to possessing the Glock for approximately one

month prior to the search.7 See N.T. Trial, 4/8/21, at 38-39. On this record,

we conclude that not only was Appellant aware of the firearms in the

residence, see Rojas-Rolon, 256 A.3d at 438, but he also had the power and

intent to control them.        See Parrish, 191 A.3d at 36-37.    When viewed

together, these factors are sufficient to establish that Appellant constructively

possessed the firearms that were recovered from the residence.         See id.;

McClellan, 178 A.3d at 878.

       Further, although Destin testified that he owned all three of the firearms

recovered from the residence, we reiterate that the jury was free to “believe

all, part, or none of the evidence.” Palmer, 192 A.3d at 89 (citation omitted).


____________________________________________


7Appellant also admitted that his DNA and fingerprints would be found on the
Glock handgun. N.T. Trial, 4/8/21, at 11, 20, 38.

                                           -9-
J-S20008-22



In any event, because the record establishes that Appellant had constructive

possession of the firearms, Destin’s testimony would not affect our conclusion.

See Rojas-Rolon, 256 A.3d at 438 (reiterating that “constructive possession

may be found in one or more actors”).

      For these reasons, we agree with the trial court that there was sufficient

evidence to establish that Appellant constructively possessed the firearms

recovered from the residence. See Rojas-Rolon, 256 A.3d at 438, Parrish,

191 A.3d at 36-37; McClellan, 178 A.3d at 878. Accordingly, Appellant is not

entitled to relief.

                  Abuse of Discretion in Sentencing Claim

      In his remaining issue, Appellant contends that the trial court abused its

discretion by sentencing him to “such a lengthy period of incarceration.”

Appellant’s Brief at 10. In support, Appellant argues that the trial court could

have achieved the objectives of the Sentencing Code without imposing

consecutive sentences. See id. Appellant also appears to argue that the trial

court ignored certain mitigating factors, including the fact that Appellant did

not take the firearms into the community or threaten violence. See id.

      Initially, it is well settled that

      challenges to the discretionary aspects of sentencing do not entitle
      an appellant to review as of right. An appellant challenging the
      discretionary aspects of his sentence must invoke this Court’s
      jurisdiction by satisfying a four-part test:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see

                                           - 10 -
J-S20008-22


      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Proctor, 156 A.3d 261, 273 (Pa. Super. 2017) (some

citations omitted and formatting altered); see also Commonwealth v. Cruz-

Centeno, 668 A.2d 536, 545 (Pa. Super. 1995) (stating that “[a]n allegation

that a sentencing [judge] ‘failed to consider’ or ‘did not adequately consider’

certain factors does not raise a substantial question that the sentence was

inappropriate” (citations omitted)).

      “Furthermore, a defendant is required to preserve the issue in a court-

ordered Pa.R.A.P. 1925(b) concise statement and a Pa.R.A.P. 2119(f)

statement.” Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa. Super.

2013)   (en   banc)    (citations   and     quotations   omitted);   see     also

Commonwealth v. Castillo, 888 A.22d 775, 780 (Pa. 2005) (stating that

“[a]ny issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived” (citation omitted)).

      Finally, this Court has explained that

      Pa.R.A.P. 1925 is intended to aid trial judges in identifying and
      focusing upon those issues which the parties plan to raise on
      appeal. Rule 1925 is thus a crucial component of the appellate
      process. When the trial court has to guess what issues an
      appellant is appealing, that is not enough for meaningful review.
      When an appellant fails adequately to identify in a concise manner
      the issues sought to be pursued on appeal, the trial court is
      impeded in its preparation of a legal analysis which is pertinent to
      those issues. In other words, a Concise Statement which is too
      vague to allow the court to identify the issues raised on appeal is
      the functional equivalent of no Concise Statement at all.


                                       - 11 -
J-S20008-22



Commonwealth v. Lemon, 804 A.2d 34, 37 (Pa. Super. 2002) (some

citations omitted and formatting altered).

       Here, Appellant filed a post-sentence motion in which he argued that he

should be granted leniency because he did not take the guns into the

community. See Post-Sentence Mot., 6/29/21, at 1-2. In his Rule 1925(b)

statement, Appellant claimed that ”his aggregate sentence . . . . [was]

manifestly excessive and [the] trial court committed an abuse of discretion in

sentencing [Appellant] to such a lengthy term in light of the discretionary

factors presented.” Pa.R.A.P. 1925(b) Statement, 9/23/21, at 2. However,

in its Rule 1925(a) opinion, the trial court concluded that Appellant waived

this issue by filing a vague Rule 1925(b) statement. See Trial Ct. Op. at 11.

Specifically, the court explained that Appellant had “failed to identify what

‘discretionary factors’ warranted further leniency than that afforded by the

[c]ourt in fashioning the sentences,” did not specify an “aspect of either

sentence which was arguably excessive,” and did not “point to any factor

overlooked or misapplied” by the trial court. Id.

       Based on our review of the record, we agree with the trial court that the

claim preserved in Appellant’s Rule 1925(b) statement was “too vague to allow

the [trial] court to identify the issues raised on appeal.” Lemon, 804 A.2d at

37. Therefore, Appellant’s sentencing claim is waived.8 See id.; Proctor,

____________________________________________


8In any event, even if Appellant had properly preserved his claim, he would
not be entitled to relief. In his Pa.R.A.P. 2119(f) statement, Appellant



                                          - 12 -
J-S20008-22



156 A.3d at 273; Cartrette, 83 A.3d at 1042; Cruz-Centeno, 668 A.2d at

545. For these reasons, Appellant is not entitled to relief. Accordingly, we

affirm.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2022




____________________________________________


acknowledges that his individual sentences are in the mitigated guideline
range, but nevertheless claims that the court failed to consider all of the
sentencing factors. Appellant’s Brief at 7-8. However, the record reflects that
the trial court had the benefit of a pre-sentence investigation (PSI) report prior
to sentencing. N.T. Trial, 4/8/21, at 139. Therefore, because we presume
that the trial court was aware of the mitigating factors and considered them
when imposing Appellant’s sentence, Appellant would not be entitled to relief
on this claim. See Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super.
2016) (observing that where the sentencing court has the benefit of a PSI, we
can assume the sentencing court was aware of the defendant’s character and
weighed those considerations along with mitigating statutory factors).


                                          - 13 -